Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141316                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  KEVIN DUNN, SR.,                                                                                    Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                          Justices

  v                                                                 SC: 141316
                                                                    COA: 291254
                                                                    Wayne CC: 07-732258-NI
  OFFICER B. MATATALL and SGT.
  LAWRENCE PORTER,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
           s1124                                                               Clerk